DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed May 15, 2022.  Claims 1-8, 10-22 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, 12, 16, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (U.S. Patent Application Publication 2002/0196424) in view of Azuma et al. (JP 2015-78953).
Regarding claims 1, 2, 11, 12, 16, 19-21, Sano et al. disclose (Figs. 1, 3, 6) a device and a method for determining photodetector elements used for measurement, from a plurality of photodetector elements of a photodetector device (43), the method comprising: (b) (step S10) emitting measurement light (from LD); (a) (step S20) electrically enabling (selecting) one of a plurality of groups of candidate photodetector elements (elements “1”, ”2”, “9”, “10” forming one region) that are consecutively arranged to each other within a particular region of a substrate and electrically disabling (not selected)  the other candidate photodetector elements; (c)  (step S30) obtaining an output signal from each of the candidate photodetector elements of said one of the groups when the reflected measurement light is incident on the photodetector device; repeating steps (b)(a)(c) (S40-S60) for different groups of candidate photodetector elements until the output signal is obtained for all of the groups; acquiring for each group of candidate photodetector elements a value representative (strongest) of the output signals from the candidate photodetector elements of the group; and selecting (store correspondences), based on the acquired values, one of the groups of the candidate photodetector elements arranged within the particular region of the substrate as a group of the photodetector elements to be energized for measurement of an object.  Sano et al. do not disclose enabling the detector elements first, and then emitting measurement light as claimed.  However, Sano et al. teach (Fig. 13) in the distance measuring embodiment enabling the detector elements first (S306) and then emitting light (S307).  Thus, Sano et al. recognizes that the light can be emitted before or after enablement of the detectors.  It would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to emit light after enablement of the detectors in the apparatus of Sano et al. to more closely emulate conditions when used in actual distance measurements to obtain more accurate/precise results as known and predictable.  Sano et al. also does not disclose each of the photodetector elements is connected to a quench device or quench resistor as claimed.  Azuma et al. teach (Fig. 5) in a distance measuring device using an avalanche photodiode having a quench resistor (61).  Azuma et al. also teach (Fig. 5) each of the photodetector elements has an anode directly connected (CP1) to the quench resistor (61) and an input terminal of an inverter (64).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide avalanche photodiodes and a quench element in the apparatus of Sano et al. in view of Azuma et al. to obtain more sensitive detection in low light as taught, known and predictable.
Allowable Subject Matter
Claims 7, 8 are allowed over the prior art of record.
Claims 3-6, 10, 13-15, 17, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878